Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase et al. (2013/0193816).
Regarding claim 14, Iwase et al. shows a rotor carrier (Fig. 4) for a rotor of an electric machine, comprising:
a tubular base body (22), wherein the tubular base body has an engagement element on an outer circumferential surface facing the rotor which make possible a positive engagement connection and/or frictional engagement connection between the tubular base body and the rotor (Ro(21));
an inner circumferential surface defines receptacles for parts of a clutch (C1) remote of the rotor along a portion of an axial extension; and
a connection element (27) arranged adjacent to the receptacles configured to connect the tubular base body to a hub (28, monolithically formed), comprising:
a radially extending annular flange (portion from 28 to near 53) arranged in axial direction (above 25) between the receptacles and one end of the tubular base body.
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasuya et al. (2015/0239336).
Regarding claim 14, Kasuya et al. shows a rotor carrier (Fig. 2) for a rotor of an electric machine, comprising:
a tubular base body (51), wherein the tubular base body has an engagement element on an outer circumferential surface facing the rotor which make possible a positive engagement connection and/or frictional engagement connection between the tubular base body and the rotor (4);
an inner circumferential surface defines receptacles for parts of a clutch (K0) remote of the rotor along a portion of an axial extension; and
a connection element (51a) arranged adjacent to the receptacles configured to connect the tubular base body to a hub (51d), comprising:
a radially extending annular flange (51a) arranged in axial direction between the receptacles (left to right) and one end of the tubular base body.
Claim(s) 14, 16-18, and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grosspietsch et al. (2006/0289209).
Regarding claim 14, Grosspietsch et al. shows a rotor carrier (Fig. 2) for a rotor of an electric machine, comprising:
a tubular base body (72b), wherein the tubular base body has an engagement element on an outer circumferential surface facing the rotor which make possible a positive engagement connection and/or frictional engagement connection between the tubular base body and the rotor (26, 27);
an inner circumferential surface defines receptacles for parts of a clutch (28) remote of the rotor along a portion of an axial extension; and
a connection element (45, 88) arranged adjacent to the receptacles configured to connect the tubular base body to a hub (98), comprising:
a radially extending annular flange (45) arranged in axial direction (88) between the receptacles (left side and under 28) and one end (right side) of the tubular base body.
Regarding claim 16, Grosspietsch et al. also shows wherein the annular flange is formed by a separate component part (88) fixedly connected to the inner circumferential surface in an axial direction as well as a circumferential direction.
Regarding claim 17, Grosspietsch et al. also shows wherein the annular flange is formed integrally (by welding or screws, must not be monolithically formed with) with the tubular base body.
Regarding claim 18, Grosspietsch et al. also shows wherein the tubular base body is formed to be longer than the rotor (Fig 2) at least at one axial end.
Regarding claim 23, Grosspietsch et al. also shows wherein the tubular base body has a different thickness in axial direction in an area of the receptacles than in an area of the connection element (thinner on left side, Fig. 2)
Regarding claim 24, Grosspietsch et al. also shows wherein the tubular base body is produced from a reformed tubular portion (Fig. 2).
Regarding claim 25, Grosspietsch et al. also shows wherein the connection element has an axial portion (88) which extends parallel to the tubular base body and is connected to the tubular base body (by welding or screws).
Regarding claim 26, Grosspietsch et al. also shows a hybrid module comprising:
an input shaft (86);
a clutch (28);
an electric machine (18b);
a torque converter (para. 17);
an output shaft (32);
a rotor (26, 27); and
a rotor carrier comprising
a tubular base body (72b), wherein the tubular base body has an engagement element on an outer circumferential surface facing the rotor which make possible a positive engagement connection and/or frictional engagement connection between the tubular base body and the rotor (26, 27);
an inner circumferential surface defines receptacles for parts of a clutch (28) remote of the rotor along a portion of an axial extension; and
a connection element arranged adjacent to the receptacles configured to connect the tubular base body to a hub (98), comprising:
a radially extending annular flange (45)is arranged in axial direction (88) between the receptacles and one end of the tubular base body.
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frait et al. (2013/0192947)
Regarding claim 15, Frait et al. shows a rotor carrier for a rotor of an electric machine, comprising:
a tubular base body (78);
an engagement element on an outer circumferential surface of the tubular base body facing the rotor configured to provide a positive engagement connection and/or a frictional engagement connection between the tubular base body and the rotor (34);
an inner circumferential surface of the tubular base body remote of the rotor defining receptacles for parts of a clutch (22) along a portion of an axial extension;
a connection element (36) arranged adjacent to the receptacles configured to connect the tubular base body to a hub (portion supporting bearing 74, monolithically formed);
a converter housing (48) formed integrally (near 78, must not be monolithically formed) with the tubular base body; and
a radially extending housing wall (portion 36) or a housing cover of the converter housing that forms the connection element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosspietsch et al. in view of Simonov et al. (DE 10 2016 215 595).
Regarding claim 19, Grosspietsch et al. shows all of the limitations of the claimed invention except for wherein the tubular base body has at least one cutout which is continuous in a radial direction for passage of oil.
Simonov et al. shows wherein the tubular base body has at least one cutout (8) which is continuous in a radial direction for passage of oil for the purpose of reducing heat.
	Since Grosspietsch et al. and Simonov et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add one cutout as taught by Simonov et al. for the purpose discussed above.
Regarding claim 20, Simonov et al. shows wherein a respective cutout is arranged in a base area of a groove provided at the inner circumferential surface (bottom side, Fig. 4).
Regarding claim 21, Simonov et al. shows wherein a plurality of cutouts are arranged to be distributed over a circumference (Fig. 7).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the rotor carrier, wherein a plurality of cutouts are arranged in different planes which are axially spaced apart as recited in claim 22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



5/7/2022

/DANG D LE/Primary Examiner, Art Unit 2834